Citation Nr: 0920806	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-23 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for service-connected residuals of a fracture of the left 
radius (left radius disability).

2.  Entitlement to service connection for paranoid 
schizophrenia, antipsychotic condition, panic disorder, 
anxiety, depression, schizo-affective disorder, nervous 
condition, and bipolar disorder with delusional thoughts 
(acquired psychiatric disorder).

3.  Entitlement to service connection for sinusitis with 
septal deformity.

4.  Entitlement to service connection for back and neck 
spasms.

5. Entitlement to service connection for seizures with facial 
numbness.

6.  Entitlement to service connection for double hernia with 
deformity of stomach muscles.

7.  Entitlement to service connection for asbestos-related 
disease.

8.	Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 
1986, and served with the Air National Guard from June 1986 
to March 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for residuals of a fracture of the left radius with a 
noncompensable rating, effective June 2004; and denied 
service connection for the other disabilities at issue.  A 
November 2007 rating decision granted an increased, 10 
percent, rating for the fractured radius, effective June 
2004.  The Veteran continues to appeal for a higher rating 
for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  
A January 2008 rating decision granted service connection for 
a right radius disability, and assigned a 10 percent rating.  
That issue is not on appeal.

The Board remanded the claim in December 2008 for further 
development and consideration. 

The issues have been recharacterized as indicated on the 
title page for clarity of consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's left radius disability is manifested by slight 
limitation of motion and pain.  

2.  The preponderance of the evidence shows that the 
Veteran's acquired psychiatric disorder was not manifested 
during service; is not causally or etiologically related to 
service; nor did a psychosis become manifest within one year 
of separation from service.

3.  The preponderance of the evidence shows that the 
Veteran's sinusitis with septal deformity was not manifested 
during service; nor is it causally or etiologically related 
to service. 

4.  The preponderance of the evidence shows that the 
Veteran's back and neck spasms were not manifested during 
service; nor are they causally or etiologically related to 
service. 

5.  The preponderance of the evidence shows that the 
Veteran's seizures with facial numbness were not manifested 
during service; nor are they causally or etiologically 
related to service. 

6.  The preponderance of the evidence shows that the 
Veteran's double hernia with deformity of stomach muscles was 
not manifested during service; nor is it causally or 
etiologically related to service. 

7.  The preponderance of the evidence shows that the Veteran 
does not have a current disability involving asbestos 
exposure.

8.  The preponderance of the evidence shows that the 
Veteran's bilateral shoulder disability was not manifested 
during service; nor is it causally or etiologically related 
to service. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fractured left radius changes have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5003, 5019, 5205-13 (2008).

2.  An acquired psychiatric disorder was not incurred in 
active service, nor may a psychosis be presumed to have been 
so incurred..  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Sinusitis with septal deformity was not incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  Back and neck spasms were not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

5.  Seizures with facial numbness were not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008). 

6.  Double hernia with deformity of stomach muscles was not 
incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

7.  An asbestos-related disease was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

8.  A bilateral shoulder disability was not incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the Veteran's increased rating claim, it involves a 
"downstream" issue, as the initial claim for service 
connection was granted in the rating decision on appeal, and 
the Veteran disagrees with the evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, --- 
S.Ct.---, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  As the 
Veteran has not alleged any prejudice, that burden has not 
been met.  

Regarding the Veteran's service connection claims, the RO 
provided him pre-adjudication notice by letter dated in June 
2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise him of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded him a physical examination 
regarding his increased rating claim, and afforded him the 
opportunity to give testimony before the Board.  

The January 2006 examination of this service-connected left 
radius disability was adequate, even without the benefit of a 
review by the examiner of the Veteran's claims file.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting 
that a review of the claims folder at the examination may not 
be required in "every case").  The examiner did review the 
Veteran's VA medical records.  

Regarding his service connection claims, the Veteran has not 
been afforded a VA examination to obtain an opinion 
concerning the etiology of his claimed disabilities.  In this 
particular case, there is no evidence suggesting the 
Veteran's claimed disabilities are related to his service in 
the military - including the specific incidents alleged.  
There is no mention of these conditions in his service 
medical records or for many ensuing years, either by 
complaint (relevant symptoms, etc.), or objective clinical 
finding.  So an etiology opinion is not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

A.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7. 

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App. 119 (1999). 

The lay statements and testimony describing the symptoms of 
the Veteran's disability are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Veteran's service-connected left radius disability is 
currently rated 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5019.  This code provides that 
bursitis is to be rated on limitation of motion of affected 
part as degenerative arthritis.  Painful motion warrants a 
minimum 10 percent rating under Diagnostic Code 5003.  The 
Veteran's left arm is documented to be his "minor" arm for 
the purposes of applying the rating criteria.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5205 provides that ankylosis of the elbow is 
to be rated as follows: for favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees, 40 percent for 
the major elbow and 30 percent for the minor elbow; for 
intermediate ankylosis of the elbow, at an angle of more than 
90 degrees, or between 70 degrees and 50 degrees, 50 percent 
for the major elbow and 40 percent for the minor elbow; for 
unfavorable ankylosis of the elbow, at an angle of less than 
50 degrees or with complete loss of supination or pronation, 
60 percent for the major elbow and 50 percent for the minor 
elbow.  38 C.F.R. § 4.71a.

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 110 degrees is rated as noncompensably (0 percent) 
disabling for the major side and noncompensably (0 percent) 
disabling for the minor side; flexion of the forearm limited 
to 100 degrees is rated 10 percent disabling for the major 
side and 10 percent for the minor side; flexion of the 
forearm limited to 90 degrees is rated 20 percent for the 
major side and 20 percent for the minor side; flexion of the 
forearm limited to 70 degrees is rated 30 percent disabling 
for the major side and 20 percent for the minor side; flexion 
of the forearm limited to 55 degrees is rated 40 percent 
disabling for the major side and 30 percent for the minor 
side; and flexion of the forearm limited to 45 degrees is 
rated 50 percent disabling for the major side and 40 percent 
for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the forearm 
limited to 45 degrees is rated 10 percent for the major side 
and 10 percent for the minor side; extension of the forearm 
limited to 60 degrees is rated 10 percent for the major side 
and 10 percent for the minor side; extension of the forearm 
limited to 75 degrees is rated as 20 percent for the major 
side and 20 percent for the minor side; extension of the 
forearm limited to 90 degrees is rated 30 percent for the 
major side and 20 percent for the minor side; extension of 
the forearm limited to 100 degrees is rated 40 percent for 
the major side and 30 percent for the minor side; and 
extension of the forearm limited to 110 degrees is rated 50 
percent for the major side and 40 percent for the minor side.  
38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent for the major side and 20 percent for the 
minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side and 
20 percent for the minor side.  Flail joint of the elbow is 
rated 60 percent disabling for the major side and 50 percent 
for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  38 
C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity is rated 30 percent disabling for the 
major side and 20 percent for the minor side; nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent disabling for the major side and 30 
percent for the minor side. 

38 C.F.R. § 4.71a. Diagnostic Code 5213 provides ratings 
based on impairment of supination and pronation of the 
forearm.   Supination of the forearm limited to 30 degrees or 
less is rated 10 percent disabling for the major side and 10 
percent for the minor side.  Limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation, is rated 20 percent disabling 
for the major side and 20 percent for the minor side; 
limitation of pronation with motion lost beyond the middle of 
arc is rated 30 percent disabling for the major side and 20 
percent for the minor side. Loss of supination or pronation 
due to bone fusion, with the hand fixed near the middle of 
the arc or moderate pronation, is rated 20 percent disabling 
for the major side and 20 percent for the minor side; loss of 
supination or pronation due to bone fusion, with the hand 
fixed in full pronation, is rated 30 percent disabling for 
the major side and 20 percent for the minor side; and loss of 
supination or pronation due to bone fusion, with the hand 
fixed in supination or hyperpronation, is rated 40 percent 
disabling for the major side and 30 percent for the minor 
side.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness, fatigability; incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

A VA examination was conducted in November 2006.  The 
examiner stated that there was no associated ankylosis or 
arthritis.  Left elbow flexion was 0 to 130 degrees, 
extension was 0 to 130 degrees, pronation was 0 to 100 
degrees, and supination was 0 to 75 degrees.  A small 
olecranon spur of the left elbow was noted on X-ray.  The 
examiner found that, except for a mild impact on the 
Veteran's ability to exercise, the disability had no impact 
on normal daily activities.  

Several of the listed diagnostic codes are inapplicable 
because there is no evidence of ankylosis, flail joint, 
nonunion of the radius, or impairment of the radius with 
marked deformity.  

An evaluation in excess of 10 percent is not warranted for 
the veteran's right elbow disability.  With respect to 
Diagnostic Code 5206, the evidence shows that flexion of the 
Veteran's left elbow flexion exceeds 90 degrees.  For 
Diagnostic Code 5207, the evidence shows that extension of 
the Veteran's arm was limited to 130 degrees, which is well 
beneath the threshold of 75 degrees required for an 
evaluation in excess of 10 percent.  Similarly the loss of 5 
degrees of normal supination does not warrant a higher rating 
under Diagnostic Code 5213.

The Veteran is not entitled to a higher rating on the basis 
of functional loss due to pain pursuant to DeLuca, supra, as 
there is no objective clinical indication he has symptoms 
causing functional limitation to a degree that would support 
an evaluation in excess of 10 percent. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  At no time during the pendency of this claim, has 
the disability been more or less disabling than as currently 
rated. 



B.  Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1131, 
1153; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of an acquired psychiatric 
disorder, sinusitis with septal deformity, back and neck 
spasms, seizures with facial numbness, double hernia with 
deformity of stomach muscles, asbestos-related disease, or a 
bilateral shoulder disability.  On his report of medical 
history for separation in November 1985, and on entrance 
examination for the Air National Guard in April 1986, he 
checked "no" to the questions regarding whether he ever had 
or currently had depression, nervous trouble of any sort, 
seizures or fits, dizziness or fainting spells, periods of 
unconsciousness, sinusitis, recurrent back pain, or hernia.  
Examinations conducted at those times were normal.  On Air 
National Guard examination, he denied personal or family 
history of psychosis, disturbances of consciousness, or other 
significant medical history, besides a fractured arm.  

A decision of the Social Security Administration (SSA) 
granted the Veteran disability insurance benefits effective 
March 2002, due to functional psychotic disorders.  However, 
there is nothing in the SSA records indicating that the 
psychotic disorders are in any way related to the Veteran's 
active service.  The effective date is, in fact, more than 16 
years following discharge.  
Regarding the Veteran's claim of service connection for 
asbestos-related disease.  A threshold requirement for the 
grant of service connection for any disability is that the 
disability claimed must be present.  Congress specifically 
limited entitlement to benefits for service-connected disease 
or injury to cases where such incidents had resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The Veteran does not have a current diagnosis of asbestosis 
or a record of symptomatology to indicate the presence of a 
chronic disability involving asbestos exposure.  

The Veteran genuinely believes that his disabilities were 
incurred in service.  The Veteran is competent to comment on 
his symptoms.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his disabilities and his views are of no probative value.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected residuals of a fracture of the left radius 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for sinusitis with septal 
deformity is denied.

Entitlement to service connection for back and neck spasms is 
denied.

Entitlement to service connection for seizures with facial 
numbness is denied.

Entitlement to service connection for double hernia with 
deformity of stomach muscles is denied.

Entitlement to service connection for asbestos-related 
disease is denied.

Entitlement to service connection for bilateral shoulder 
disability is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


